DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Ryan Dean on August 18, 2021.
The application has been amended as follows: 
Cancel claims 23 and 24.

Allowable Subject Matter
Claims 1-4, 6-7, 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while illuminating key switches that include a base plate; a circuit board disposed on the base plate; a light emitting element electrically connected to the circuit board; and a keycap disposed on the light emitting element; wherein the keycap comprises a first injection layer and a second injection layer; the first injection layer has a top surface, a bottom surface, and a side surface between the top surface and the bottom surface, wherein a width of the top surface of the first injection layer is smaller than a width of the bottom surface of the first injection layer; the 
the light emitting element is configured to correspond to the first injection layer or the second injection layer; a light transmittance of the first injection layer is different from a light transmittance of the second injection layer; wherein the bottom surface of the first injection layer comprises a first surface portion and a second surface portion, and the second surface portion located between the first surface portion and the main body of the second injection layer, wherein the main body of the second injection layer covers a portion of the side surface of the first injection layer, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
An illuminating key switch, as disclosed in claim 1 above, wherein the second surface portion is protruded from an adjacent bottom surface of the second injection layer, and the main body of the second injection layer covers the side surface of the first injection layer, and a distance between the base plate and the bottom surface of the first injection layer is greater than a distance between the base plate and the bottom edge of the peripheral sidewall.

Claims 2-4, 6-7, 9-12 and 18-21 are allowed for being dependent on the allowed claim 1. 

With regard to claim 13, while Keycaps including a first injection layer, having a top surface, a bottom surface, and a side surface between the top surface and the 
The keycap, as disclosed in claim 13 above, wherein the protrusion part exposed by the second injection layer is protruded from a bottom surface of the main body, and a character pattern is disposed on a top surface of the main body, and not in contact with the first injection layer.

Claims 14-17 and 22 are allowed for being dependent on the allowed claim 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/Examiner, Art Unit 2875